All concurred.
Rule 15 of the Rules of the Appellate Division for the Third Department is hereby amended so as to read as follows:
Rule 15.
Candidates for admission to the Bar may be sworn in at the opening of the Court on any Thursday of the term, providing the necessary papers therefor shall have been filed with the Clerk of the Court on or before the Tuesday preceding.
An applicant for admission must present a certificate to this Court signed by two members of the committee on character and fitness before one of whom he must appear personally. At the time of such appearance he must present to such member of the committee his certificate of the State Board of Law Examiners, and the affidavits of two practicing attorneys residing in the same judicial district, as provided by Rule 1 of the General Rules of Practice. Such certificate of the committee on character and fitness, together with the certificate of the State Board of Law Examiners, and the affidavits as to character and fitness, shall be filed with the Clerk of this Court.
Note.— The Trial Justices of this Department constitute the committee on character and fitness for their respective judicial districts.